DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an electrochemical gas sensor, classified in G01N 27/4075.
II. Claims 11-20, drawn to a method of manufacturing an electrochemical sensor, classified in H01M 4/8828.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product such as an electrochemical sensor without an encapsulation layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (searching for different classes/subclasses or electronic resources, or employing different search strategies or search queries). Group I would require a search in at least CPC G01N 27/4075, along with a unique text .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Miranda Sooter on January 19, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Status of the Claims
	Claims 1-20 are pending in the application. Claims 11-20 are withdrawn, and claims 1-10 are being examined herein.
Claim Objections
Claim 4 is objected to because of the following informalities:  the acronym “GEFC” should first be spelled out before reciting the acronym.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “are characterized” should read “is characterized” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “one or more of ceramic, silicon, glass, plastic, and printed circuit board” in line 2 of the claim. It is unclear whether the claim requires one or more of the listed substrate materials or one or more of each of the listed substrate materials. If Applicant intends the claim to require one or more of the listed substrate materials, Examiner suggests or printed circuit board.” For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously.
Claim 4 recites the limitation “at least one of platinum, platinum black, a noble metal, carbon black, and graphite” in lines 1-2 of the claim. It is unclear whether the claim requires at least one of the listed catalyst materials or at least one of each of the listed catalyst materials. If Applicant intends the claim to require at least one of the listed catalyst materials, Examiner suggests amending the limitation to read “at least one of platinum, platinum black, a noble metal, carbon black, [[and]]or graphite.” For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously.
Claim 4 recites the limitation “at least one of GEFC perfluorinated ion solution and Nafion® perfluorinated solution” in lines 3-4 of the claim. It is unclear whether the claim requires at least one of the listed binder materials or at least one of each of the listed binder materials. If Applicant intends the claim to require at least one of the listed binder materials, Examiner suggests amending the limitation to read “at least one of GEFC perfluorinated ion solution [[and]]or Nafion® perfluorinated solution.” For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously.
Claim 4 contains the trademark/trade name GEFC.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the a perfluorinated ion solution and, accordingly, the identification/description is indefinite.
Claim 4 contains the trademark/trade name Nafion®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a perfluorinated solution and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20080105844 A) (references herein made with respect to English Machine Translation) and further in view of Stetter et al. (US 2014/0311905 A1) (provided in Applicant’s IDS filed on June 4, 2020) and further in view of Wagner et al. (US 2009/0301876 A1) and further in view of Gumbrecht et al. (US 5,376,255 A).
Regarding claim 1, Choi teaches an electrochemical gas sensor (an electrochemical carbon monoxide gas sensor 100, Fig. 1, pg. 2, lns. 25-26, pg. 3, ln. 26) comprising:
a substrate (a first porous support 52a, Fig. 1, pg. 3, ln. 48).

Modified Choi teaches an electrode printed over the substrate, the electrode covering at least one of the diffusion holes (a reaction electrode 54a formed on the first porous support 52a by printing, wherein the carbon monoxide gas flows from the first porous support 52a into the reaction electrode 54a (Fig. 1, pg. 4, lns. 11-13; Examiner interprets the reaction electrode 54a to cover at least one of the through-holes of the first porous support 52a because the reaction electrode 54a is formed on the first porous support 52a and the carbon monoxide gas flows from the through-holes of the first porous support 52a into the reaction electrode 54a). Modified Choi fails to teach a plurality of electrodes. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the reaction electrode in order to take more measurements or sense additional analytes. Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
2), Fig. 1, pg. 3, lns. 47-50, 60-61, pg. 4, lns. 1-4).
Modified Choi teaches an electrolyte layer comprising at least another mixture of a solid polymer printed over the transition layer and providing an electrolytic contact with the plurality of electrodes (a cation exchange membrane 56 comprising a solid polymer electrolyte formed on the hygroscopic coating membrane 58, Fig. 1, pg. 3, lns. 48, 51; the reaction electrodes 54a are pressed onto the hygroscopic coating layer 58 and the cation exchange membrane 56, and the reactions occurring on the reaction electrodes 54a keep the relative humidity of the cation exchange membrane 56 constant, Fig. 1, pg. 4, lns. 8, 14-15, 29-33; therefore, Examiner interprets the cation exchange membrane 56 to provide an electrolytic contact with the reaction electrodes 54a since they are in chemical communication). Modified Choi fails to teach the electrolyte layer comprising an acid solution. However, Wagner teaches an electrochemical gas sensor comprising an electrode-electrolyte interface (abstract) like that of Modified Choi. Wagner teaches that the electrolyte may be a solid (solid polymer electrolyte), liquid (strong acids), or a liquid/solid hybrid (para. [0002], [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the solid polymer electrolyte of Modified Choi with a solid polymer electrolyte/acid solution hybrid as taught by 
Modified Choi teaches an encapsulation layer printed over the electrolyte layer (a lower housing 10b covering the cation exchange membrane 56, Fig. 1, pg. 3, lns. 29-31). Modified Choi is silent with respect to the material of the lower housing 10b, and therefore fails to teach wherein the encapsulation layer comprises silicone. However, Gumbrecht teaches a gas sensor comprising a substrate, an electrode, and an electrolyte (abstract) like that of Modified Choi. Gumbrecht teaches that an electrolyte layer 13 is covered with a hydrophobic layer 19 (Fig. 1a, col. 4, lns. 13-16), wherein the hydrophobic layer 19 is made of polysiloxane in the form of silicone (Fig. 1a, col. 3, lns. 45-46). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the material of the lower housing of Modified Choi with silicone as taught by Gumbrecht in order to yield the predictable result of adhering very well to SiO2 (such as the SiO2 in the hygroscopic coating membrane) and guaranteeing very good sealing of the electrolyte (Gumbrecht, col. 3, lns. 13-16, 45-51). MPEP § 2143(I)(B).
The Applicant is advised that the limitations “a plurality of electrodes printed over the substrate,” “a transition layer printed over the plurality of electrodes,” “an electrolyte layer…printed over the transition layer,” and “an encapsulation layer…printed over the electrolyte layer” are product-by-process limitations. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of printing does not structurally change the electrochemical gas sensor, so Modified 
Regarding claim 2, Modified Choi teaches wherein the substrate comprises one or more of ceramic, silicon, glass, plastic, and printed circuit board (the first porous support 52a may be formed of polytetrafluoroethylene (PTFE), Fig. 1, pg. 4, lns. 8-9; for the purpose of examination, Examiner interprets the limitation to require one or more of the listed materials).
Regarding claim 7, Modified Choi teaches wherein each of the diffusion holes are characterized by a first diameter, a second diameter opposite to the first diameter, and a depth through the substrate (the through-holes, Stetter, para. [0039], see modification supra; since they are through-holes, Examiner interprets each of the through-holes to have a first diameter, a second diameter opposite to the first diameter, and a depth through the first porous support 52a).
Regarding claim 8, Modified Choi teaches wherein the second diameter is at most ten percent of the depth (the pore size, and thus the diameter of the through-hole, is about 0.3 to 5 µm, and the thickness of the first porous support 52a is about 100 to 300 µm, Choi, Fig. 1, pg. 4, lns. 8-9, Stetter, para. [0039], see modification supra; therefore, the diameter of the through-hole is less than ten percent of the thickness of the first porous support 52a).
Regarding claim 9, Modified Choi teaches wherein the water immiscible liquid comprises a perfluorinated ion solution, and wherein the hydrophilic inert substance comprises silicon dioxide (the hygroscopic coating membrane 58 comprises hygroscopic ultrafine particles 58b dispersed in the solid electrolyte resin 58a, wherein the solid electrolyte resin 58a comprises a Nafion solution and the hygroscopic ultrafine particles 58b comprise silicon dioxide (SiO2.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20080105844 A) (references herein made with respect to English Machine Translation) and further in view of Stetter et al. (US 2014/0311905 A1) (provided in Applicant’s IDS filed on June 4, 2020) and further in view of Wagner et al. (US 2009/0301876 A1) and further in view of Gumbrecht et al. (US 5,376,255 A) as applied to claim 1 above, and further in view of Liu et al. (US 2015/0346135 A1) (provided in Applicant’s IDS filed on April 9, 2019).
Regarding claim 3, Modified Choi teaches wherein the plurality of electrodes printed over the substrate comprises a slurry printed over the substrate, and wherein the slurry comprises a catalyst (the reaction electrodes 54a printed over the first porous support 52a comprise a catalytic material such as platinum black, platinum, gold, or silver, Fig. 1, pg. 4, lns. 10-15). Modified Choi is silent with respect to a binder, and therefore fails to teach wherein the slurry comprises a binder. However, Liu teaches an electrochemical gas sensor including a plurality of electrodes printed onto a substrate (abstract) like that of Modified Choi. Liu teaches that the slurry forming the electrodes can include a catalyst and binder, wherein the catalyst can be platinum, platinum black, or a noble metal, and wherein the binder can be a solution of perfluorinated ion electrolyte solution (GEFC-IES commercially available from Golden Energy Fuel Cell Co., Ltd.) or Nafion® (commercially available from DupontTM) (para. [0014]-[0017]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the reaction electrodes of Modified Choi to include a GEFC-IES or Nafion® binder as taught by Liu because the binder supports the catalyst and maximizes the interfaces between catalyst, gas, and electrolyte at which the key electrochemical processes occur (Liu, para. [0017], [0022]).

Regarding claim 4, Modified Choi teaches wherein the catalyst comprises at least one of platinum, platinum black, a noble metal, carbon black, and graphite (the reaction electrodes 54a comprise a catalytic material such as platinum black, platinum, gold, or silver, Fig. 1, pg. 4, lns. 10-15; for the purpose of examination, Examiner interprets the limitation to require at least one of the listed materials), and wherein the binder comprises at least one of GEFC perfluorinated ion solution and Nafion® perfluorinated solution (the binder can be a GEFC-IES perfluorinated ion electrolyte solution or Nafion®, Liu, para. [0016]-[0017], see modification supra; for the purpose of examination, Examiner interprets the limitation to require at least one of the listed materials).
Regarding claim 5, Modified Choi teaches the reaction electrodes 54a (Fig. 1, pg. 4, ln. 10). The Applicant is advised that the limitation “the slurry is treated with ultrasonication for a predetermined time-period” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 
Regarding claim 6, Modified Choi teaches the reaction electrodes 54a (Fig. 1, pg. 4, ln. 10). The Applicant is advised that the limitation “the slurry is distilled in a vacuum at a predetermined temperature and at a predetermined pressure” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The process of distilling the slurry in a vacuum at a predetermined temperature and at a predetermined pressure does not structurally change the electrochemical gas sensor, so Modified Choi’s electrochemical carbon monoxide gas sensor teaches the structure implied by the slurry distilled in a vacuum at a predetermined temperature and at a predetermined pressure as claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20080105844 A) (references herein made with respect to English Machine Translation) and further in view of Stetter et al. (US 2014/0311905 A1) (provided in Applicant’s IDS filed on June 4, 2020) and further in view of Wagner et al. (US 2009/0301876 A1) and further in view of Gumbrecht et al. (US 5,376,255 A) as applied to claim 1 above, and further in view of Finbow et al. (US 5,746,899 A).
Regarding claim 10, Modified Choi teaches the acid solution (the acid solution, Wagner, para. [0058], see modification supra) and the solid polymer (the solid polymer electrolyte such as TM, pg. 3, lns. 51-52). Modified Choi fails to teach wherein the acid solution comprises one or more of sulfuric acid or phosphoric acid, and wherein the solid polymer comprises Polyvinylpyrrolidone (PVP) polymer. However, Stetter teaches that suitable electrolytes include aqueous systems of acids as well as polymer electrolytes like Nafion (para. [0047]), and that the electrolyte layer may be a liquid or gel or solid or composite (para. [0049]). Stetter teaches that the acid solution of the electrolyte layer may comprise phosphoric acid or sulfuric acid (para. [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the acid solution of Modified Choi with phosphoric acid or sulfuric acid as taught by Stetter in order to yield the predictable result of providing electrolytic contact with the electrodes (Stetter, para. [0047], [0049]). MPEP § 2143(I)(B). Also, Finbow teaches an electrochemical gas sensor comprising electrodes mounted on a support, and an electrolyte in contact with the electrodes (abstract) like that of Modified Choi. Finbow teaches that the electrolyte may be a solid electrolyte comprising Nafion or polyvinylpyrrolidone (PVP) (col. 2, lns. 17-25). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the Nafion of Modified Choi with PVP as taught by Finbow in order to yield the predictable result of an electrolyte in contact with the electrodes in a compact design (Finbow, col. 1, lns. 43-44, col. 3, lns. 44-46). MPEP § 2143(I)(B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Offenbacher et al. (US 2011/0079523 A1): electrochemical sensors for determining gaseous analytes in an aqueous measuring medium (abstract).
Stetter et al. (US 2016/0349205 A1): a printed gas sensor includes a sensor housing having one or more gas access regions, an electrolyte cavity positioned within the sensor housing, an electrolyte housed within the electrolyte cavity, and one or more electrodes positioned within the electrolyte cavity in electrochemical engagement with the electrolyte (abstract).
Stetter et al. (US 5,331,310 A): an amperometric sensor for carbon monoxide (abstract).
Sugama et al. (US 5,492,611 A): an oxygen electrode comprising a substrate, an electrolyte-containing material, a set of electrodes, and a gas-permeable membrane (abstract).
Allen et al. (US 9,983,164 B1): an electrochemical sensor assembly comprising a substrate with a cavity formed on a first side of the substrate, an ionic conductor disposed within the cavity, and a lid assembly positioned over the cavity wherein the lid assembly includes electrodes (abstract).
Cheng et al. (US 9,989,492 B2): an electrochemical sensor/cell comprising a substrate with a cavity formed on a first side of the substrate, an ionic conductor disposed within the cavity, and a lid assembly positioned over the cavity wherein the lid assembly includes electrodes (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1795